Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing of 01/13/2022.  Claims 1-20 are pending and have been considered below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9-13, 15-17, and 19-20 of Application No.17/205411 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10-13, and 16-19 of U.S. Patent No. 11,249,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claim set anticipates the pending claims of Application No.17/575485.


Instant Application 17/575485
US Patent No. 11,249,614

1. A system comprising: a processor; and
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising: receiving from a first client device a location information including a location of the first client device, wherein a first user is associated with the first client device;
causing a two-dimensional map interface to be displayed on the first client device, the map interface including an avatar of the first user at a location on the map display based on the location information and an icon associated with an establishment; and
in response to receiving a request from the first client device to save the establishment in a database associated with the first user or in response to determining that the establishment is saved in a database associated with a second user that is a connection of the first user, causing the icon associated with the establishment and displayed in the map interface to be animated.
9. The system of claim 1, wherein the system to perform operations further comprising: causing the icon that is animated to change in appearance from being a two-dimensional icon to a three-dimensional enhanced establishment icon displayed in the map interface.

2. The system of claim 1, wherein the database associated with the first user includes a list of favorite establishments, wherein the favorite establishments include establishments that have been previously saved by the first user.

3. The system of claim 2, wherein the favorite establishments include establishments that have been previously saved by the second user.

5. The system of claim 4, wherein the system to perform operations further comprising: causing the selectable image to change to indicate that the establishment is saved to the database.


6. The system of claim 1, wherein the system to perform operations further comprising: causing an establishment detail interface on the establishment to be displayed on the first client device, wherein the establishment detail interface includes a message indicating that the establishment is recommended to the first user or that the establishment is saved by the second user.

7. The system of claim 6, wherein the establishment detail interface includes a name of the establishment and a selectable image that indicates that the establishment is saved to the database.



1. A system comprising: a processor; and
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising: receiving from a first client device a location information including a location of the first client device, wherein a first user is associated with the first client device;
causing a two-dimensional map interface to be displayed on the first client device, the map interface including an avatar of the first user at a location on the map display based on the location information and a two-dimensional icon associated with an establishment; and
in response to receiving a first selection from the first client device that indicates a request to save the establishment in a database associated with the first user or in response to determining that the establishment is saved in a database associated with a second user that is a connection of the first user: causing the icon associated with the establishment and displayed in the map interface to change in appearance from a two-dimensional icon to a three-dimensional enhanced establishment icon displayed in the map interface.


2. The system of claim 1, wherein the database associated with the first user includes a list of favorite establishments, wherein the favorite establishments include establishments that have been previously saved by the first user.
3. The system of claim 2, wherein the favorite establishments include establishments that have been previously saved by the second user.
6. The system of claim 5, wherein the system to perform operations further comprising: causing the selectable image to change to indicate that the establishment is saved to the database.
7. The system of claim 1, wherein the system to perform operations further comprising: receiving a second selection from the first client device that selects the three-dimensional enhanced establishment icon, and causing an establishment detail interface on the establishment to be displayed on the first client device, wherein the establishment detail interface includes a message indicating that the establishment is recommended to the first user or that the establishment is saved by the second user.
8. The system of claim 7, wherein the establishment detail interface includes a name of the establishment and a selectable image that indicates that the establishment is saved to the database.



Claims 10-13, 15-17, and 19-20 are similar in scope to that of claims 1-3, 5-7, 9, respectively and are rejected under similar grounds.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jolliff (US 2009/0300525) in view of Krzanowski et al. (US 2008/0184138) in view of Soni et al. (US 2011/0238762) and further in view of Caen (US 2019/0026064).

Claim 1. Jolliff discloses a system comprising:
a processor (abstract); and
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations (item 392, fig. 3) comprising:
receiving from a first client device a location information including a location of the first client device, wherein a first user is associated with the first client device (The mobile device may also include a GPS receiver circuit 354 which is configured to receive signals from GPS satellites to determine the precise global position of the mobile device 301) ([0065]);
causing a two-dimensional map interface to be displayed on the first client device, the map interface including an avatar of the first user at a location on the map display based on the location information (the various embodiments incorporate or make use of a variety of sensors housed in a user's mobile device, and use the sensor information to update or generate avatars which can be displayed to reflect the user's status, location, mood and/or activity) ([0050])…( children wearing a mobile device configured according to one or more of the embodiments can be tracked by parents accessing a website that displays avatars of their children including their location and present activity. For example, children involved in a game of "hide `n` seek" may be monitored by their parents viewing a map of the play area which includes avatars indicating the location and movement/status of each child) ([0153]).
Jolliff does not explicitly disclose an icon associated with an establishment; and
in response to receiving a request from the first client device to save the establishment in a database associated with the first user or in response to determining that the establishment is saved in a database associated with a second user that is a connection of the first user, causing the icon associated with the establishment and displayed in the map interface to be animated.
However, Krzanowski discloses in response to receiving a request from the first client device to save the establishment in a database associated with the first user ([0074], [0143],[0146]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Jolliff. One would have been motivated to do so in order to facilitate user retrieval of information in the future.
However, Soni discloses a map interface ([0026], fig. 1a) and icon corresponding to an establishment ([0027]-[0028]); in response to determining that the establishment is saved in a database associated with a second user that is a connection of the first user ([0036], [0053]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Jolliff. One would have been motivated to do so in order to facilitate displayed information about venue/location.
However, Caen discloses causing the icon associated with the establishment and displayed in the map interface to be animated ([0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Jolliff. One would have been motivated to do so in order to provide a near realistic three-dimensional representations of objects to be generated.

Claim 2. Jolliff Krzanowski Soni and Caen disclose the system of claim 1, Soni further discloses wherein the database associated with the first user includes a list of favorite establishments, wherein the favorite establishments include establishments that have been previously saved by the first user ([0122]). One would have been motivated to do so in order to facilitate future retrieval of information.

Claim 3. Jolliff Krzanowski Soni and Caen disclose the system of claim 2, Soni further discloses wherein the favorite establishments include establishments that have been previously saved by the second user ([0119],[0122]). One would have been motivated to do so in order to facilitate future retrieval of information.

Claim 4. Jolliff Krzanowski Soni and Caen disclose the system of claim 1, Soni further discloses wherein the system to perform operations further comprising: causing an establishment detail interface on the establishment to be displayed on the first client device, wherein the establishment detail interface includes a name of the establishment and a selectable image ([0091]-[0092]). One would have been motivated to do so in order to enhance content information about venue/location.

Claim 5. Jolliff Krzanowski Soni and Caen disclose the system of claim 4, Krzanowski further discloses wherein the system to perform operations further comprising: causing the selectable image to change to indicate that the establishment is saved to the database ([0143],[0146]). One would have been motivated to do so in order to facilitate user retrieval of information in the future.

Claim 6. Jolliff Krzanowski Soni and Caen disclose the system of claim 1, Krzanowski further discloses wherein the system to perform operations further comprising: causing an establishment detail interface on the establishment to be displayed on the first client device, wherein the establishment detail interface includes a message indicating that the establishment is recommended to the first user or that the establishment is saved by the second user ([0146]). One would have been motivated to do so in order to facilitate user retrieval of information in the future.

Claim 7. Jolliff Krzanowski Soni and Caen disclose the system of claim 6, Soni further discloses wherein the establishment detail interface includes a name of the establishment and a selectable image that indicates that the establishment is saved to the database ([0091]-[0092]). One would have been motivated to do so in order to enhance content information about venue/location.

Claim 8. Jolliff Krzanowski Soni and Caen disclose the system of claim 1, Caen further discloses wherein the system to perform operations further comprising: causing the icon that is animated to change in appearance to become a larger, more detailed version of the icon that is associated with the establishment ([0036],[0039]). One would have been motivated to do so in order to provide a near realistic three-dimensional representations of objects or information to be generated.

Claim 9. Jolliff Krzanowski Soni and Caen disclose the system of claim 1, Caen further discloses wherein the system to perform operations further comprising: causing the icon that is animated to change in appearance from being a two-dimensional icon to a three-dimensional enhanced establishment icon displayed in the map interface ([0033]). One would have been motivated to do so in order to provide a near realistic three-dimensional representations of objects to be generated.

Claims 10-20 represent the method and medium of claims 1-9, respectively and are rejected along the same rationale.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171